Exhibit 10.1 ROBERT HALL Winery Sales Memo Date: March 10, 2012 Seller Robert Hall Winery 2975 Mitchell Ranch Way Paso Robles CA Contact:Don Brady Phone: 805-239-1616 Fax: 805-239-2464 Buyer TRUETT & HURST P.O. Box 1532 5610 Dry Creek Road Healdsburg CA95448 Contact: Ginny Lambrix 530- 270-9373; Phil Hurst 707-318-7480 DESCRIPTION & APPROXIMATE QUANTTTY: Central Coast Cabernet Sauvignon wine (52,000gallons) Central Coast Zinfandel wine (32,500 gallons) Central CoastPetite Sirahwine (13,000gallons) Central Coast Cabernet Franc wine (6,500 gallons) Central Coast Merlot wine (58,500 gallons) Central CoastSyrah wine (32,500 gal1ons) All wine: 100% Varietal, 100% Vintage, 100% Central Coast UNITPRICES, DOLLARS/GALLON BY VARIETY BY VINTAGE: Cabernet Sauvignon, Zinfandel, Petite Sirah, Cabernet Franc; 2012, $11.00/Gallon, 2013, $11.50/Gallon, 2014, $12.00/Gallon, 2015, $12.50/Gallon Merlot, Syrah 2012, $9.50/Gallon, 2013, $10.00/Gallon, 2014, $10.50/Gallon, 2015, $11.00/Gallon All FOB Robert Hall Winery, Paso Robles, CA All based on approval of samples TERMS: 33% due at approval of samples (~1/15 of the year following harvest); balance due in 2 increments of 33% paid at 30 day intervals from the initial due date, or 30 days from delivery if this occurs first. DATE OF TRANSFER: Prior to 3/31 of the year following harvest, any balance will be billed at a rate of $0.12/gallon per month of storage. For: Robert Hall Winery For: Truett & Hurst BW CA 6278 3/12/2012 3/12/2012 Signature Date Signature Date 3443 Mill Road Paso Robles, CA 93446 Telephone: 805.239.1616 ~ Facsimile: 805.239.2464 ~Email: dbrady@roberthallwinery.com
